Citation Nr: 1625395	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  09-21 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION


The Veteran served on active duty from July 1979 to July 1982.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, granted service connection for bilateral (i.e., left and right ear) hearing loss and assigned an initial 0 percent, so noncompensable, rating retroactively effective from August 16, 2006.  The Veteran is appealing for a higher initial rating for this now service connected disability.  See Fenderson v. West 12 Vet App 119 125 26 (1999) (requiring consideration of whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others).

The Veteran testified in support of this claim during an April 2012 videoconference hearing before the undersigned Veterans Law Judge of the Board.  The Board subsequently, in May 2012, remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration, including especially obtaining all outstanding evaluation or treatment records and having the Veteran reexamined reassessing the severity of this disability.  The Board again remanded this claim in December 2014 to again try and obtain records of his VA treatment, particularly those concerning the prescription of hearing aids.


FINDING OF FACT

The Veteran has Level IV hearing loss in his right ear and Level II hearing loss in his left ear.



CONCLUSION OF LAW

The criteria are not met for an initial compensable rating for the bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist a Veteran in substantiating a claim.  VA must inform him of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will obtain, and (3) that he is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see also 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Notice fulfilling these requirements was furnished to the Veteran in an August 2007 letter, prior to initially adjudicating his claim in November 2007, so in the preferred sequence.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Also keep in mind this is an initial-rating claim, so arose in the context of him trying to establish his underlying entitlement to service connection for this disability, which since has been granted.  VA does not have to provide additional VCAA notice in this circumstance concerning this "downstream" disability rating element of the claim because the initial intended purpose of the notice has been served inasmuch as the claim as it arose in its initial context has been granted, so substantiated. See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  The Veteran was provided this required SOC, also since has been provided Supplemental SOCs (SSOCs), together citing the statutes and regulations governing the rating of this disability and containing discussion of the reasons or bases for not assigning a higher initial rating for this disability.  See 38 U.S.C.A. § 7105(d).  He therefore has received all required notice concerning this downstream initial-rating claim.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, irrespective of whether the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  There is no such additional obligation if there is no reasonable possibility the assistance will help substantiate the claim.

VA has obtained clinical records reported by the Veteran as potentially relevant, including his service treatment records (STRs) and records of VA treatment he has received over the course of the many years since his service.  He has not reported receiving any private treatment for hearing loss.  In February 2015, he informed VA that he had a future medical appointment scheduled with a private oncologist and hematologist, but did not indicate this upcoming appointment was in any way relevant to his claim for a higher initial rating for his bilateral hearing loss.  Thus, another remand to obtain these additional records is not required since he has not indicated how these additional records, even if obtained, would be pertinent to his claim that is at issue in this appeal.  Cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (clarifying that VA need only obtain relevant Social Security Administration (SSA) records, which, according to 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).  Notably, there was no suggestion the upcoming appointment instead was with an otolaryngologist (i.e., an ear, nose & throat (ENT) specialist) or audiologist.


Additionally, the Veteran was provided VA examinations reassessing the severity of his service-connected hearing loss in response to his claim for an initial higher rating for this disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, when a Veteran claims that a disability is worse than when originally rated or last examined by VA, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See also VAOPGCPREC 11-95 (April 7, 1995).  The VA examinations, especially when considered along with the other evidence of record, provide the information needed to determine whether a higher initial rating is warranted for the hearing loss at any time during the claims period, including when considering the applicable rating criteria.  Consequently, no further notice or assistance is required concerning this claim.

Whether a Higher Initial Rating is Warranted

As already alluded to, service connection for bilateral hearing loss was awarded in the November 2007 rating decision on appeal.  An initial noncompensable evaluation was assigned retroactively effective from August 16, 2006.  The Veteran contends that a higher initial rating is warranted since his disability requires using hearing aids and is more severe than contemplated by the current rating.


Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged" rating is required.  See Fenderson, 12 Vet. App. at 125-26.

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d).  To evaluate the degree of disability from service-connected bilateral hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical (meaning nondiscretionary) application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Veteran's most severe hearing loss during the claims period was demonstrated during a June 2012 VA audiological examination.  An audiogram indicated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
55
45
60
60
LEFT
25
65
50
60
55

Speech audiometry revealed a speech recognition ability of 76 percent in the right ear and 96 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss. 

The right ear had a pure tone threshold average of 55 Hz with a word recognition score of 76 percent during that June 2012 VA examination.  This level of hearing impairment translates to Level IV under Table VI.  Regarding the left ear, a pure tone threshold average of 58 Hz was shown in June 2012 with a word recognition score of 96 percent.  This translates to Level II under Table VI.  

Level IV hearing in the right ear and Level II hearing in the left ear warrants a noncompensable evaluation under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, a compensable evaluation is not warranted for the Veteran's bilateral hearing loss at any time during the claims period since, to reiterate, the results of that evaluation are the worse of record.  That is to say, if he does not meet the requirements for a higher (i.e., compensable) rating using those results, then he most certainly does not when using the results of any test showing what amounted to better hearing acuity.  The Board has considered the provisions governing "exceptional patterns of hearing impairment" discussed in 38 C.F.R. § 4.86(a) and (b), but finds they are inapplicable in this case.  Notably, as concerning subpart (a), the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 & 4000 Hertz) is not 55 decibels or more and, as for subpart (b), he does not have a puretone threshold of 30 decibels or less at 1000 Hertz and of 70 decibels or more at 2000 Hertz.  Accordingly, the rater does not have to resort to considering Table VIa (only instead Table VI).

The Board is sympathetic to the Veteran's complaints related to his hearing loss, but finds that there is no schedular basis for granting an initial compensable rating.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it, too, is inapplicable because the preponderance of the evidence is against the claim for the reasons and bases discussed.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.21.

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The U. S. Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, though, the Board finds that the rating criteria contemplate the Veteran's hearing loss disability.  His hearing loss has resulted in a quantifiable impairment of hearing acuity; indeed, as already explained, he has not evidenced an exceptional pattern of hearing impairment warranting application of 38 C.F.R. § 4.86(a) or (b).  The manifestations shown are contemplated in the rating criteria and the rating criteria, therefore, are adequate to evaluate the severity of his disability, including in terms of its consequent effects on his social and occupational functioning in his daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007) (requiring this consideration specifically in relation to the claim for a higher rating for the hearing loss).  As his hearing loss is contemplated by the rating criteria, referral for consideration of an extraschedular rating is unwarranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all of the symptoms of the service-connected disability.  Id.

Entitlement to a total disability rating based on individual unemployability (TDIU) is also an element of a claim for a higher initial rating, indeed, for all increased-rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the record is unremarkable for any probative lay or medical evidence suggesting the Veteran is unemployable due to his service-connected bilateral hearing loss.  He is not receiving SSA disability benefits because of this condition and has continued to work throughout the claims period.  He does not contend that his bilateral hearing loss disability has resulted in unemployability and, therefore, a derivative TDIU claim has not been raised by him or otherwise by the record.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that a claim for TDIU is raised where a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability); see also see Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part and parcel of an increased rating claim only when the Roberson requirements are met).


ORDER

The claim of entitlement to an initial compensable rating for bilateral hearing loss is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


